Memorandum. Petitioner-appellant appeals from an order of the Appellate Division, First Department, which affirmed the trial court’s dismissal of his petition. The record conclusively establishes that the petitioner has instituted this proceeding solely in his capacity as the President of the Borough of The Bronx and has been represented by an individual who holds the position of counsel to the President of The Bronx. We affirm the dismissal of the petition on the grounds that petitioner proceeds in contravention of subdivision a of section 394 of the New York City Charter which vests in the Corporation Counsel the "charge and conduct of all the law business of the city and its agencies”. In addition the petition fails to state a cause of action for denial of equal protection of the laws.
The Appellate Division order should be affirmed, without costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones and Wachtler concur in a memorandum; Judge Cooke concurs in result in the following memorandum in which Judge Fuchsberg concurs: I concur in the result, solely on the ground that appellant as the Borough President is not aggrieved and therefore did not have standing. Had appellant *716proceeded as an individual, which he stated he did not, I would have arrived at a different conclusion in regard to dismissal at this juncture.
Order affirmed.